DETAILED ACTION
	This action is responsive to the preliminary amendment filed 05/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 79-82, 84, and 89-90 are rejected under 35 U.S.C. 102(a)(1).
Claims 83 and 85-88 are rejected under 35 U.S.C. 103.
Claims 1-78 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 79-82, 84, and 89-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANO (US 2008/0216171 A1).

Regarding Claim 79, SANO discloses a computer system, comprising: a display generation component; one or more input devices; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (“a wearable device 100 includes… a storage portion 106, a function portion 108, and an operation portion 110. The wearable device 100 may also include a control portion (not shown), such as a micro processing unit (MPU), that controls the entire wearable device 100… and a display portion” Paragraph 0056. See Paragraphs 163 and 165 regarding program instructions stored on the wearable device. Cameras and other sensors are discussed in Paragraphs 59 and 142, which are input devices.)
detecting that at least a portion of the computer system has been placed on a body of a respective user; (“First, it is detected whether the wearable device 100 is worn or not (S100). At step S100, the device wear is detected by detecting, for example, a temperature change, a humidity change, an impedance change, or on/off of a switch attached to the worn portion” Paragraph 0089. Detecting that a device is currently worn by a user is equivalent to detecting that the device has been placed on a body of a user. See Figures 1-3, which provide examples of wearable devices, including head-mounted displays and wrist-wearable displays.)
and in response to detecting that the computer system has been placed on the body of the respective user: in accordance with a determination that biometric information received via the one or more input devices corresponds to a first registered user, (“If, at step S100, the device wear is detected, the wearable device 100 acquires and reads the biometric information from the user (S102). Non-limiting examples of the biometric information acquired from the user include physical information such as the user's vein pattern, iris, fingerprints, and face… The biometric information acquired from the user at step S102 is then used to perform the biometric authentication, and it is determined whether the authentication is successful or not (S104)… The device 100 then determines whether the two sets of biometric information correspond to each other or not” Paragraphs 0091-92. A match is made between biometric data acquired from the user currently wearing the device and the biometric information stored in user profiles. See Paragraphs 0067-73, which discuss the user profiles maintained for each registered user of the wearable device.)
enabling the computer system to be used with one or more settings associated with a first user account associated with the first registered user, (“If, at step S104, the authentication is successful, the main power supply of the wearable device 100 is turned on (S106). The profile data is then read (S108). The profile data read at step S108 has various information set therein such as the enabled-function information, the disabled-function information, and the content information. These sets of information are used to allow the wearable device 100 to be used differently by each user (S110).” Paragraph 0096. Upon successful authentication, use of the device is enabled with the settings for the registered user that is currently wearing the device. Settings include available and unavailable functions and content information for the respective user.)
and in accordance with a determination that the biometric information received via the one or more input devices does not correspond to the first registered user, forgoing enabling the computer system to be used with the one or more settings associated with the first user account associated with the first registered user. (“If, at step S104, the authentication fails, then it is determined whether a predetermined number of authentications has been performed or not… If, at step S112, it is determined that the predetermined number of authentications has been performed, then the user is notified that he/she is an unauthorized user of the wearable device 100 (S114). The wearable device 100 is then made unavailable (S116)” Paragraphs 0093-95. Unsuccessful authentication results in the device being made unavailable, and thus the processor forgoes the steps discussed in Paragraph 96 and illustrated as steps S106-S110 in Figure 7.)
	Claim 89 is directed to a non-transitory computer-readable storage medium but otherwise recites the same limitations as claim 79. Claim 89 is therefore rejected using the same reasoning described above.
	Claim 90 is directed to a method but otherwise recites the same limitations as claim 79. Claim 90 is therefore rejected using the same reasoning described above.

Regarding Claim 80, SANO further discloses the one or more programs further including instructions for: in response to detecting that the computer system has been placed on the body of the respective user: (“an embodiment of the present invention detects whether the device is worn or not, and performs the biometric authentication when the device wear is detected, and does not perform the biometric authentication when no device wear is detected” Paragraph 0097. The user authentication algorithms illustrated in Figures 7-9 only occur responsive to detecting that the computer system has been placed on the body of the respective user.)
in accordance with a determination that the biometric information received via the one or more input devices does not correspond to the first registered user and that the biometric information received via the one or more input devices corresponds to a second registered user different from the first registered user, (“the storage portion 106 stores various profile data such as profile data A 112 and profile data B 114. The wearable device 100 may thus be used by a plurality of users… the profile data A 112 in accordance with an embodiment of the present invention is data relating to a user A. The profile data A 112 includes biometric information 120… The biometric information 120 is data used by the biometric-information authentication portion 104 for authentication.” Paragraphs 0063, 0066-67. “The wearable device 100 first matches the biometric information acquired from the user at step S102 and the biometric information included in the profile data stored in the storage portion 106 of the wearable device 100. The device 100 then determines whether the two sets of biometric information correspond to each other or not.” Paragraph 0092. A wearable device stores multiple profiles for the users of the shared device, the profiles including biometric information. Therefore, in steps S102-104 of Figure 7, a determination is made whether the biometric information received corresponds to the registered user A, the registered user B, or another user included in the profile data.)
enabling the computer system to be used with one or more settings associated with a second user account different from the first user account and associated with the second registered user. (“The profile data includes various settings such as settings of available functions of the wearable device 100 set for each user.” Paragraph 0063. “The profile data as shown in FIG. 5 may be used for various settings such as settings of the functions available for each user. This allows the wearable device 100 to be shared by a plurality of users and control the functions and content data available for each user. The profile data may be used to control the functions available for each user. This enables the power supply to be supplied to only the functions available to the user that actually uses the wearable device 100.” Paragraphs 0072-73. The wearable device is enabled to be used with the settings contained within the profile data specific to the user currently wearing the device.)

Regarding Claim 81, SANO further discloses the one or more programs further including instructions for: in response to detecting that the computer system has been placed on the body of the respective user: (“an embodiment of the present invention detects whether the device is worn or not, and performs the biometric authentication when the device wear is detected, and does not perform the biometric authentication when no device wear is detected” Paragraph 0097. The user authentication algorithms illustrated in Figures 7-9 only occur responsive to detecting that the computer system has been placed on the body of the respective user.)
in accordance with a determination that the biometric information received via the one or more input devices does not correspond to a registered user, entering a guest mode of operation. (“If, at step S312, it is determined that the predetermined number of authentications has been performed, the user is permitted to use the wearable device 100 as a limited user (S314). The limited user refers to a user (i.e., a guest user) that is temporarily permitted to use the wearable device 100. When the wearable device 100 uses the third authentication method, the device 100 may store, for example, the profile data for the limited user in the storage portion 106, and read the profile data for the limited user from the storage portion 106.” Paragraph 0116. Figure 9 shows an alternative result of the user not being authenticated in which the user is determined to be a limited, or guest user, and the device enters a limited guest mode of operation.)

Regarding Claim 82, SANO further discloses the one or more programs further including instructions for: in response to detecting that the computer system has been placed on the body of the respective user: (“an embodiment of the present invention detects whether the device is worn or not, and performs the biometric authentication when the device wear is detected, and does not perform the biometric authentication when no device wear is detected” Paragraph 0097. The user authentication algorithms illustrated in Figures 7-9 only occur responsive to detecting that the computer system has been placed on the body of the respective user.)
in accordance with a determination that the biometric information received via the one or more input devices does not correspond to a registered user, forgoing logging the computer system into any user account. (“If, at step S112, it is determined that the predetermined number of authentications has been performed, then the user is notified that he/she is an unauthorized user of the wearable device 100 (S114).” Paragraph 0095. Also see Paragraph 0073. If the biometric information of the user wearing device does not match the stored biometric information, the user is determined to be unauthorized and is not logged into any previously registered profile of the device. This embodiment is illustrated in Figure 7 steps S112-S116.)


Regarding Claim 84, SANO further discloses wherein: the biometric information received via the one or more input devices is iris identification information; (“The head mount display in FIG. 1 and the wearable camera in FIG. 2 read the user's iris to perform the biometric authentication.” Paragraph 0059. The camera is an input device that read’s the user’s iris identification information.)
the determination that biometric information received via the one or more input devices corresponds to the first registered user comprises a determination that iris identification information received via the one or more input devices corresponds to the first registered user; and the determination that biometric information received via the one or more input devices does not correspond to the first registered user comprises a determination that iris identification information received via the one or more input devices does not correspond to the first registered user. (“If, at step S100, the device wear is detected, the wearable device 100 acquires and reads the biometric information from the user (S102). Non-limiting examples of the biometric information acquired from the user include physical information such as the user's vein pattern, iris, fingerprints, and face, and motion information such as a walking pattern…  The biometric information acquired from the user at step S102 is then used to perform the biometric authentication, and it is determined whether the authentication is successful or not (S104).” Paragraphs 0091-92. The biometric authentication includes determining whether the iris information read by the input device matches the biometric information included in the user’s profile. If they do not match, that user is not authenticated. See Paragraphs 0063 and 0066-67, which discuss profile information stored for each user, the profile information including biometric information, such as iris identification information.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over SANO (US 2008/0216171 A1) in view of HOSHI (US 2015/0161371 A1).

Regarding Claim 83, SANO discloses all the limitations of claim 79, on which claim 83 depends.
SANO further discloses the one or more programs further including instructions for: while the computer system is enabled to be used with one or more settings associated with the first user account associated with the first registered user, (“The profile data read at step S108 has various information set therein such as the enabled-function information, the disabled-function information, and the content information. These sets of information are used to allow the wearable device 100 to be used differently by each user (S110)” Paragraph 0096. After authentication, the device is enabled with the settings specific to the authenticated user. Also see Paragraph 0128, which discusses continuing to make the device available (enabled) as long as the correct user is wearing the device.)
While SANO at least suggests repeating the biometric authentication when user wearing the device changes (Paragraphs 13-16), SANO does not explicitly teach detecting that the at least the portion of the computer system has been removed from the body of the respective user; and in response to detecting that the at least the portion of the computer system has been removed from the body of the respective user, ceasing to enable the computer system to be used with the one or more settings associated with the first user account associated with the first registered user.
However, HOSHI, which is similarly directed to access control based on a device being worn by a user, teaches detecting that the at least the portion of the computer system has been removed from the body of the respective user; and in response to detecting that the at least the portion of the computer system has been removed from the body of the respective user, ceasing to enable the computer system to be used with the one or more settings associated with the first user account associated with the first registered user. (“if the electronic bracelet (wearable device) 10 is removed from the human body after the above-described function has started (YES in step S58), the authentication controller 51 disables the first function (step S58). Then, the authentication controller 51 transmits a lock request to the OS 43 to lock the electronic bracelet 10 (step S60).” Paragraph 0055. Also see Paragraph 0087 for a similar embodiment. When a wearable device is taken off, a previously enabled function is disabled and the user of the wearable device is no longer authenticated.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the reauthentication of a user of a wearable device while a user device profiled is enabled taught by SANO by incorporating the method of determining whether the device was taken off and disabling the previously authenticated functionality taught by HOSHI. Since both references are directed to authentication methods for wearable devices and SANO at least suggests disabling or reauthenticating the device when the user wearing the device changes, the combination would have yielded predictable results. Such an implementation would improve the user experience by improving security. Furthermore, as suggested by SANO (Paragraph 0090), such an implementation would reduce power consumption.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over SANO (US 2008/0216171 A1) in view of BANERJEE (US 2019/0286290 A1).

Regarding Claim 85, SANO discloses all the limitations of claim 79, on which claim 85 depends.
SANO further discloses the one or more programs further including instructions for: in response to detecting that the computer system has been placed on the body of the respective user: (“an embodiment of the present invention detects whether the device is worn or not, and performs the biometric authentication when the device wear is detected, and does not perform the biometric authentication when no device wear is detected” Paragraph 0097. The user authentication algorithms illustrated in Figures 7-9 only occur responsive to detecting that the computer system has been placed on the body of the respective user.)
in accordance with the determination that the biometric information received via the one or more input devices corresponds to a respective registered user, (“If, at step S104, the authentication is successful, the main power supply of the wearable device 100 is turned on (S106). The profile data is then read (S108). The profile data read at step S108 has various information set therein such as the enabled-function information, the disabled-function information, and the content information. These sets of information are used to allow the wearable device 100 to be used differently by each user (S110).” Paragraph 0096. Responsive to successful authentication, settings corresponding to the specific user are activated on the device.)
SANO does not explicitly teach, in response to successful authentication, displaying a visual indication that the computer system has been enabled to be used with one or more settings associated with the respective registered user.
However, BANERJEE, which is directed to user-specific applications on shared devices, teaches displaying a visual indication that the computer system has been enabled to be used with one or more settings associated with the respective registered user. (“a second portion of the GUI 620, labelled “User 1 Apps,” provides icons corresponding to various non-sharable application that are specific to User 1. Each of these icons 652, 654, 656 can correspond to a User-1-specific instance of an application that includes a modified Package ID including an identification of User 1. In this example, User 1 is logged in to the launcher application 540 and therefore is presented with icons specific to User 1” Paragraphs 0075-76. See Figure 6, which shows a visual indication (“User 1 Apps”) that a shared device has been enabled with applications (i.e. settings) associated with the authenticated user.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authentication of a user of a shared wearable device taught by SANO by rendering a visual indication of the authenticated user as taught by BANERJEE. Since both references are directed to authentication of a multiple users of a shared device, the combination would have yielded predictable results. As suggested by BANERJEE (Paragraphs 31, 39), such an implementation would allow a user to be aware of shared applications or settings and the applications that are specific to the user and alleviating the need for set up every time the user logs into the device.

Claims 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over SANO (US 2008/0216171 A1) in view of TSENG (US 2016/0292404 A1).

Regarding Claim 86, SANO discloses all the limitations of claim 79, on which claim 86 depends.
SANO further teaches the one or more programs further including instructions for: in response to detecting that the computer system has been placed on the body of the respective user: (“an embodiment of the present invention detects whether the device is worn or not, and performs the biometric authentication when the device wear is detected, and does not perform the biometric authentication when no device wear is detected” Paragraph 0097. The user authentication algorithms illustrated in Figures 7-9 only occur responsive to detecting that the computer system has been placed on the body of the respective user.)
in accordance with a determination that the biometric information received via the one or more input devices does not correspond to a registered user, (“If, at step S104, the authentication fails, then it is determined whether a predetermined number of authentications has been performed or not (S112).” Paragraphs 0093-94. If the first authentication attempt is not successful, different steps are executed as illustrated in Figures 7-9, including attempting to authenticate again up to a certain number of times.)
SANO does not teach displaying a user selection user interface comprising a plurality of selectable options including: a first selectable option corresponding to the first registered user; and a second selectable option corresponding to a second registered user different from the first registered user.
	However, TSENG, which is directed to login methods for multiple users of a shared device, teaches displaying a user selection user interface comprising a plurality of selectable options including: a first selectable option corresponding to the first registered user; and a second selectable option corresponding to a second registered user different from the first registered user. (“FIG. 4A illustrates a user interface for one or more users to log in to a shared mobile computing device 400. Touch screen 405 of the shared mobile computing device 400 presents a selection of users of the shared mobile computing device 400: Charles 420, Laura 425, Billy 430, and Susie 435.” Paragraph 0039. See Figure 4A. A user interface is presented comprising a plurality of registered users to be selected for authentication.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authentication of a user of a shared device after a first attempt fails taught by SANO by presenting an interface of the registered users of the device as taught by TSENG. Since both references are directed to use and authentication of a shared device, the combination would have yielded predictable results. Such an implementation would merely amount to including a step of allowing the user to select the account they are trying to log into. As taught by TSENG (Paragraph 0013), this would enable personalization of the device while preserving fast login for each user.

Regarding Claim 87, SANO in view of TSENG further teaches the one or more programs further including instructions for: while displaying the user selection user interface comprising the plurality of selectable options, receiving a user input corresponding to selection of a respective selectable option of the plurality of selectable options, the respective selectable option corresponding to a respective registered user; (TSENG, “an indication of a login action was detected with respect to user Charles 420. This indication may comprise one or more explicit actions by user Charles 420, such as, e.g., clicking on an image, icon, or text on touch screen 405,” Paragraph 0040. The user selects the option 420 shown in Figure 4A corresponding to a registered user “Charles”.)
after receiving the user input corresponding to selection of the respective selectable option, receiving, via the one or more input devices, updated biometric information; (TSENG, “This indication may comprise one or more implicit actions by user Charles 420 that is detected by sensor(s) 410 of shared mobile computing device 400, such as, e.g., grasping shared mobile computing device 400 in such a manner so as to enable biometric identification based on fingerprints or hand geometry, or chemical sensors, looking into an imaging sensor so as to enable biometric identification based on face geometry or patterns in the iris or the retina, etc.” Paragraph 0040. Biometric information is received from the user after they select the account they want to log into. Also see Paragraph 0094 and Figure 7 of SANO, which describe obtaining updated biometric information in response to a second attempt at authentication.)
and in response to receiving the updated biometric information: in accordance with a determination that biometric information received via the one or more input devices corresponds to the respective registered user, enabling the computer system to be used with one or more settings associated with a respective user account associated with the respective registered user; (See Paragraphs 92 and 96 of SANO, which describes enabling the shared device with the profile and setting information of the authenticated user responsive to successful authentication. Also see Paragraphs 0042-45 of TSENG, which describe loading personalization information including settings specific to the user that was authenticated with the shared device: “shared mobile computing device 400 loads the user's cached information upon successful login, so that the example user interface shown in FIG. 4B is personalized for the user” Paragraph 0042.)
and in accordance with a determination that biometric information received via the one or more input devices does not correspond to the respective registered user, forgoing enabling the computer system to be used with the one or more settings associated with the respective user account associated with the respective registered user. (See Paragraph 0095 of SANO, which describes making the device unavailable to the user wearing the device if the authentication fails. The controller therefore forgoes enabling the device with the settings of any registered user. Also see Paragraphs 0041-42 of TSENG, which teaches the user must take additional authentication steps in order to access the data of the selected account. If authentication fails, the system therefore forgoes logging into the selected account and forgoes enabling the device with the settings of the selected user.)

Claims 88 is rejected under 35 U.S.C. 103 as being unpatentable over SANO (US 2008/0216171 A1) in view of TSENG (US 2016/0292404 A1) and further in view of VAN OS (US 2019/0080072 A1).

Regarding Claim 88, SANO in view of TSENG teaches all the limitations of claim 86, on which claim 88 depends.
SANO in view of TSENG further teaches the one or more programs further including instructions for: while displaying the user selection user interface comprising the plurality of selectable options, receiving a user input corresponding to selection of a respective selectable option of the plurality of selectable options, the respective selectable option corresponding to a respective registered user; (TSENG, “an indication of a login action was detected with respect to user Charles 420. This indication may comprise one or more explicit actions by user Charles 420, such as, e.g., clicking on an image, icon, or text on touch screen 405,” Paragraph 0040. The user selects the option 420 shown in Figure 4A corresponding to a registered user “Charles”.)
after receiving the user input corresponding to selection of the respective selectable option (TSENG, “This indication may comprise one or more implicit actions by user Charles 420 that is detected by sensor(s) 410 of shared mobile computing device 400, such as, e.g., grasping shared mobile computing device 400 in such a manner so as to enable biometric identification based on fingerprints or hand geometry, or chemical sensors, looking into an imaging sensor so as to enable biometric identification based on face geometry or patterns in the iris or the retina, etc.” Paragraph 0040. Biometric information is received from the user after they select the account they want to log into. Also see Paragraph 0094 and Figure 7 of SANO, which describe obtaining updated biometric information in response to a second attempt at authentication.)
and in accordance with a biometric criterion not being met:… (SANO, “If, at step S104, the authentication fails, then it is determined whether a predetermined number of authentications has been performed or not (S112).” Paragraphs 0093-94. If the first authentication attempt is not successful, different steps are executed as illustrated in Figures 7-9, including attempting to authenticate again up to a certain number of times. If authentication fails, then a biometric criterion is not being met.)
including: in accordance with a determination that updated biometric information received via the one or more input devices corresponds to the respective registered user, enabling the computer system to be used with one or more settings associated with a respective user account associated with the respective registered user; (See Paragraphs 92 and 96 of SANO, which describes enabling the shared device with the profile and setting information of the authenticated user responsive to successful authentication. Also see Paragraphs 0042-45 of TSENG, which describe loading personalization information including settings specific to the user that was authenticated with the shared device: “shared mobile computing device 400 loads the user's cached information upon successful login, so that the example user interface shown in FIG. 4B is personalized for the user” Paragraph 0042.)
and in accordance with a determination that the updated biometric information received via the one or more input devices does not correspond to the respective registered user, forgoing enabling the computer system to be used with one or more settings associated with the respective user account associated with the respective registered user. (See Paragraph 0095 of SANO, which describes making the device unavailable to the user wearing the device if the authentication fails. The controller therefore forgoes enabling the device with the settings of any registered user. Also see Paragraphs 0041-42 of TSENG, which teaches the user must take additional authentication steps in order to access the data of the selected account. If authentication fails, the system therefore forgoes logging into the selected account and forgoes enabling the device with the settings of the selected user.)
	SANO in view of TSENG do not teach in accordance with a determination that a first setting of the respective registered user is not enabled, displaying, via the display generation component, a passcode entry user interface, and in accordance with a determination that the first setting of the respective registered user is enabled, performing automatic biometric authentication,
	However, VAN OS, which is directed to authentication settings of a user device, teaches in accordance with a determination that a first setting of the respective registered user is not enabled, displaying, via the display generation component, a passcode entry user interface, (“the biometric authentication enablement setting 1956 is disabled in response to the tap gesture 1958, as shown in FIG. 19X. In some examples, as a result, any request to access secured data on the electronic device 1900 requires a user authenticate using an alternative form of authentication. As an example, with reference to FIGS. 19Y-Z, the electronic device 1900 detects a user input 1930 near an edge of the display 1902. As illustrated in FIGS. 19I-K, the user input 1930 is a swipe gesture that, in some examples, is a request to access a home screen interface of the electronic device 1900. With reference to FIG. 19AA, Because biometric authentication enablement setting 1956 is disabled, the electronic device 1900, in response to the swipe gesture 1930, slides the locked state interface 1910 in an upward direction to display (e.g., reveal) an alternative authentication interface 1932, with which the user can provide a passcode to unlock the electronic device 1900.” Paragraph 0704. See Figure 19Z, which displays a passcode entry user interface in accordance with a determination that a setting for biometric authentication, shown in Figure 19X, is disabled.)
and in accordance with a determination that the first setting of the respective registered user is enabled, performing automatic biometric authentication (“The device settings interface 1954 further includes a biometric authentication enablement setting 1956, which, when enabled, enables biometric authentication on the electronic device 1900.” Paragraph 0703. If the setting is enabled, biometric authentication is performed automatically as shown in Figure 15C and described in Paragraph 0588 or shown in Figures 34A-B and described in Paragraph 1118.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the biometric authentication of a selected user of a shared wearable device taught by SANO in view of TSENG by incorporating the passcode interface and the setting to enable or disable biometric authentication taught by VAN OS. Since VAN OS is also directed to biometric authentication and SANO (Paragraphs 68-69) at least teaches user profiles with settings indicating whether different functions are enabled or disabled, the combination would have yielded predictable results. Such an implementation would improve the user experience by giving each user the flexibility to authenticate themselves with their desired authentication method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Zaman (US 2022/0109671 A1) teaches settings for enabling various levels of authentication for features on a shared device. (¶ 75)
Delaney (US 2021/0350012 A1) teaches disabling or enabling application features based on security levels, including requiring no password, requiring a PIN, and requiring biometric authentication. (¶ 10)
Gorsica (US 2021/0204115 A1) teaches a shareable wearable device for multiple users. (Abstract)
Dadu (US 2018/0225436 A1) teaches a wearable device that does not authenticate the user until the device is worn by the user. (Fig. 4)
Nevet (US 2016/0007007 A1) teaches biometric authentication of a wrist-wearable device using the iris of the user. (Figs. 2A-3C)
Okabayashi (US 2015/0142141 A1) teaches a wearable device in communication with external devices that enables certain settings in response to the device being worn by the user of the devices. (Figs. 1, 5, 8)
Lee (US 2015/0135310 A1) teaches continuing to authenticate a user of a wearable device responsive to detecting that the device is worn by the user and not authenticating the user if the device is taken off. (Fig. 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAMI R OKASHA/Examiner, Art Unit 2173